Appellant was charged in the recorder's court with a violation of the city ordinance, and was there fined $25. He prosecuted an appeal to the County Court, in which court upon trial he was again fined $25. From that judgment he prosecutes this appeal.
Motion is made by the Assistant Attorney-General to dismiss the appeal for want of jurisdiction in this court. This motion is well taken and should be and is sustained. Article 87 of the Revised Code of Criminal Procedure provides that where the case originates in the justice or recorder's court or other inferior courts and is appealed to the County Court, and in the latter court the judgment is for one hundred dollars or less, the case shall be final. Some of the cases are collated under article 87 of the Revised Code. It is not deemed necessary here to cite them.
Motion to dismiss is sustained and the appeal is dismissed.
Dismissed.